Citation Nr: 1021194	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  93-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis B.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with degenerative disc disease of the 
thoracolumbar spine.  

5.  Entitlement to an increased initial rating for residuals 
of a head injury, to include a compensable rating for 
laceration scar to the head, and an increased rating for 
migraine, post-traumatic and muscle tension headaches and 
dizziness, rated as 10 percent disabling from October 17, 
1988, 30 percent disabling from January 25, 2000, and 50 
percent disabling since March 11, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1992, May 2003, January 2004, February 
2006, and January 2009 decisions rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter has a complicated procedural history.  For sake 
of clarity, the Board will set forth the background for each 
of the claims on appeal.  

Sleep Apnea:   

This claim was denied by the RO in the January 2009 decision.  



PTSD:  

In the January 2004 decision on appeal, the RO declined to 
reopen the claim for service connection for PTSD.  

Hepatitis B:

In February and November 1987, the Board denied claims for 
service connection for hepatitis B.  In a February 1997 
decision, the Board denied reopening the claim of service 
connection for hepatitis B.  While the Veteran appealed the 
February 1997 decision to the Court, he did not argue that 
portion of the Board's decision concerning hepatitis was 
erroneous.  As a consequence, the Court did not disturb the 
Board's decision on that issue.  In the January 2004 decision 
on appeal, the RO declined to reopen the claim of service 
connection for hepatitis B.  

Lumbar Strain with Degenerative Disc Disease of the 
Thoracolumbar Spine:

In the February 2006 decision on appeal, the RO granted 
service connection and assigned an initial 10 percent rating 
for lumbar strain with degenerative disc disease of the 
thoracolumbar spine.  

Residuals of a Head Injury:  

In a December 1988 decision, the RO granted service 
connection for residuals of a head injury, then characterized 
by a laceration scar to the head.  An initial noncompensable 
rating was assigned.  In the October 1992 decision, the RO 
denied a compensable evaluation for residuals of a head 
injury, then characterized as consisting solely of a 
laceration scar to the head.  That decision was appealed to 
the Board.  In February 1995 the Board remanded the claim to 
the RO.  Later, in February 1997, the Board, in pertinent 
part, denied the claim for a compensable rating for residuals 
of a head injury.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  In March 
1999, the Court vacated and remanded the Board's decision.  
In doing so, the Court found that the Board erred by not 
including findings relative to claims for headaches and 
dizziness, both of which were claimed as residuals of the 
service-connected head injury.  In September 1999, the Board 
remanded the claim to the RO.  In March 2003, the RO granted 
service connection for headaches and dizziness as residuals 
of the head injury.  An initial 10 percent rating was 
assigned effective from May 1, 1992.  Thereafter, the Veteran 
appealed both the disability rating and the effective date 
assigned.  In June 2004, the RO granted an earlier effective 
date to October 17, 1988.  The Veteran did not disagree with 
the assignment of the 1988 effective date.  Thereafter, in 
February 2006, the RO assigned a staged rating for the 
residuals of the head injury, granting a 30 percent rating, 
effective January 25, 2000, and a 50 percent rating, 
effective March 11, 2002.  In correspondence received in 
2006, the Veteran's attorney noted his disagreement with the 
evaluations, suggesting that a 50 percent rating was 
warranted during the entire rating period on appeal.  In 
addition, he argued that residuals of the head injury 
manifested by dizziness should warrant a separate rating.  
Finally, he argued that the disability warranted referral for 
consideration of an extra-schedular evaluation.  The RO 
interpreted these arguments as constituting a claim based on 
clear and unmistakable error (CUE) in the February 2006 RO 
decision.  The Veteran's attorney disagreed, noting that no 
claim for CUE was before the RO, only a simple disagreement 
with the disability rating assigned.  The Board agrees that 
no CUE claim has been raised.  The only issue that is 
properly on appeal concerns the rating of the residuals of a 
head injury.  

Finally, while the RO separately considered the issue 
concerning the evaluation of headaches, to include migraine, 
post traumatic and muscle tension headaches, and dizziness 
from the claim for a higher evaluation for the scar 
laceration, because these disabilities all arise from a 
common injury and because the Veteran has appealed the 
decisions, the Board has grouped the disabilities as one 
issue on appeal.  That is not to say that the Veteran may not 
be entitled to multiple compensable evaluations for any 
residuals of the head injury.  Rather, it is simply used by 
the Board herein as an organizational tool to ensure that the 
claim is appropriately adjudicated.  

The issue concerning the appropriate rating for residuals of 
a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea was not shown during service, was first 
manifest many years following discharge from service, and is 
not otherwise shown to be related to service.  

2.  In February 1997, the Board denied reopening a claim for 
service connection for hepatitis B.  

3.  In a March 1992 decision, the Board denied a claim for 
service connection for PTSD.  

4.  Evidence received since the March 1992 Board decision, 
consisting of additional information regarding purported PTSD 
stressors is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.

5.  While the Veteran has submitted evidence of a PTSD 
stressor, he does not have a diagnosis of PTSD.  

6.  A February 1997 decision that denied reopening a claim 
for service connection for hepatitis B is final.  The 
probative and persuasive evidence of record does not reveal 
current residuals of hepatitis B or any evidence linking such 
to service.  

7.  The Veteran's low back disability is manifested by 
limitation of motion shown by forward flexion greatly 
exceeding 60 degrees and a combined range of motion greatly 
exceeding 120 degrees, without muscle spasm, abnormal gait, 
spinal contour or associated neurological complications 
compatible with sciatic neuropathy.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

2.  The evidence received with respect to the claim for 
service connection for PTSD is new and material; thus, the 
claim of service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2009).  

3.  In the absence of a current diagnosis of PTSD linked to a 
verified stressor, the criteria for service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for hepatitis B is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for an initial evaluation in excess of 10 
percent for service-connected lumbar strain with degenerative 
disc disease of the thoracolumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 
3.159(b)(1).  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to grant service 
connection for sleep apnea, reopening claims for service 
connection for PTSD and hepatitis B, and for an increased 
rating for residuals of a head injury.  

Here, the RO provide the appellant with numerous notices in 
connection with the claims on appeal.  In connection with the 
service connection claim he was provided notice in August 
2008.  In connection with the PTSD and hepatitis B claims, he 
was provided notice in September 2003.  Significantly, the 
letter informed him of the definition of new and material 
evidence.  In Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  The letter did 
not fully comply with the requirements of Kent as it did not 
set forth the basis of the previous denials.  Nevertheless, 
due the extensive opportunities provided to the Veteran to 
identify of submit evidence pertinent to the claims, the 
Board can find no prejudice.  In addition, in numerous 
supplemental statements of the case provided to the Veteran 
during the course of the appeal, he was made aware of the 
basis for the denial of the claims and afforded additional 
opportunities to submit new and material evidence.  Finally, 
since the Board is reopening the claim for service connection 
for PTSD and considering the matter on the merits, as the 
Veteran has been advised of the criteria for service 
connection, the failure to provide Kent-compliant notice on 
this issue is non-prejudicial.  

In a May 2008 letter, the Veteran was advised of the criteria 
for assigning disability ratings and effective dates should 
the underlying claims for service connection be granted.  
While this letter was not issued prior to the initial 
adjudication of the claims, the claims were essentially re-
adjudicated by way of the supplemental statement of the case.  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  

In addition, VA's duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

He was afforded VA examinations as discussed herein.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, during hearing, the Veteran's representative 
stated that the VA examiner in August 2009 relied upon 
outdated x-ray reports.  The examiner requested another 
examination.  The Board has reviewed the VA examination 
report.  Although the examination report does reference a May 
2007 x-ray report, the Board finds no reason to remand on 
this basis alone.  The Veteran has submitted an August 2009 
x-ray report.  That report uses similar language in 
describing the condition and the Board therefore finds that 
additional examination is not warranted.  The report of these 
examinations reflects that the examiners recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the evidence of record.  The Board therefore concludes 
that the examinations are adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009).  

He was not afforded a VA examination in connection with the 
claim for service connection for sleep apnea.  None, however, 
was required, as there is no credible evidence showing a 
sleep apnea condition or symptoms of such in service or for 
many years thereafter; nor any credible evidence suggesting a 
link between current sleep apnea and an incident during 
active service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, the Veteran was afforded opportunities to set forth 
his contentions during an informal hearing conference with a 
Decision Review Officer and during the March 2010 hearing 
with the undersigned.  

II.  Service Connection for Sleep Apnea

The Board has thoroughly reviewed all the evidence in the 
Veteran's VA claims file.  Although the Board has an 
obligation to provide reasons or bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  Timberlake v. Gober, 14 
Vet. App. 122 (2000).

In addition, the Board is charged with assessing the 
credibility and weight of all evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

The Veteran alleges that his sleep pattern during service was 
disturbed as a result of his duties as a switchboard 
operator.  He submitted a statement from his ex-wife, who 
indicated that he had breathing problems at night during 
their marriage from 1977 to 1983.  He submitted VA sleep 
studies from 1998, 2008, and 2009.  The 1998 study found no 
sleep apnea.  The 2008 and 2009 studies included findings 
showing severe obstructive sleep apnea syndrome.  

The Board has reviewed this and other relevant evidence of 
record but finds, however, that the preponderance of the 
evidence is against the claim.  While it is clear that the 
Veteran has a current disability manifested by sleep apnea, 
there is no persuasive evidence indicating that the 
disability was incurred during active duty service or is 
otherwise due to such service.  In this respect, the 
Veteran's service treatment records are silent for any 
complaints or findings of a sleep disorder.  While the 
records support the Veteran's contention that he served as a 
switchboard operator, there is no competent evidence to 
suggest that such duty assignment caused a current sleep 
apnea disability.  Rather, there is scant objective medical 
evidence showing any sleep disorder for years following 
discharge from service. 

While the Board has considered the Veteran's and his ex-
wife's statements indicating long standing sleep problems, 
they, as lay persons, are not competent to diagnose a sleep 
apnea disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006) (While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases or disabilities.).  This is 
particularly significant in light of the 1998 VA sleep study 
findings that document sleep problems but did not show 
evidence of sleep apnea.  

III.  New and Material Evidence Claims

A.  Hepatitis B

In February 1985, the Veteran filed a claim seeking service 
connection for hepatitis B.  The RO denied the claim in April 
1986, finding no evidence of hepatitis B in service or 
current evidence of a hepatitis B disability.  The Veteran 
appealed that decision to the Board, and in February 1987, 
the Board also denied the claim.  In November 1987, the Board 
reconsidered its decision, following the submission of 
evidence of a current hepatitis B disability, but again 
denied the claim, in essence finding no hepatitis B condition 
in service.  Evidence before the Board included the Veteran's 
service treatment records, May 1982 laboratory results which 
showed a positive hepatitis B antibody screening and a 
February 1986 hospital report, in which the Veteran gave a 
history of having hepatitis B in service.  

In May 1992, the Veteran again sought service connection for 
hepatitis B.  In October 1992, the RO denied the claim.  The 
Veteran appealed the decision to the Board.  In February 
1997, the Board declined to reopen the claim.  It noted that 
the only new evidence consisted of a statement relating that 
he found out he had hepatitis 10 years after his discharge 
from service.  Although the Veteran appealed the decision to 
the Court, he made no allegation of error, and the Court did 
not disturb the Board's decision with respect to hepatitis B.  
As such, the Board decision is final.  See 38 U.S.C.A. §§ 
7103, 7104(b); 38 C.F.R. § 20.1100.  

In June 2003, the Veteran file a claim with the RO alleging 
that he "caught Hepatitis while in Vietnam."  In a 
September 2003 letter, the RO advised the Veteran to submit 
or identify relevant evidence showing a current disability as 
well as a relationship between the current disability and 
service.  In response, the Veteran identified current VA 
treatment.  The Veteran also submitted a letter dated May 1, 
1997, from the Interstate Blood Bank which indicated that the 
Veteran's blood was tested positive for hepatitis B surface 
antigen.  

Numerous VA treatment records have been associated with the 
claims folder.  They do not show, however, diagnosis or 
treatment for hepatitis B or residuals of hepatitis B.  

The Board has reviewed the evidence of record but finds that 
new and material evidence has not been received sufficient to 
reopen the previously denied claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness). 

Here, the unestablished fact necessary to grant the claim 
would be evidence showing hepatitis B in service or evidence 
linking current hepatitis B to an incident or injury incurred 
in service.  The evidence received, however, relates to 
neither of these facts.  The current treatment records show 
no treatment for active hepatitis B, residuals of hepatitis 
B, or any evidence linking such residuals to service.  

After reviewing all the evidence of record, the Board finds 
new and material evidence has not been received.  In this 
respect, other than the Veteran's lay assertions, and a blood 
test result dated many years prior to the initiation of this 
claim, no new evidence has been received showing a current 
disability manifested by hepatitis B.  The Veteran's lay 
testimony was previously considered and he has offered no new 
evidence that would warrant reopening the claim.  Moreover, 
the competent VA medical evidence received does not support 
the claim.  As noted, they do not show current treatment for 
hepatitis B or residuals of such or relate a current 
disability to the Veteran's active service.  The private 
blood bank record is new; however, it does not indicate any 
relationship between any current disability and service.  

In sum, the evidence received is not new and material nor 
does it raise a reasonable possibility of granting the claim.  
As such, the claim remains denied.  

B.  PTSD  

Turning to the claim for service connection for PTSD, in 
September 1990 the Veteran filed a claim for the disability.  
He did not allege that PTSD was the result of participating 
in combat during service in Vietnam.  Rather, he attributed 
the disability to a friendly fire incident while serving on 
guard duty in May 1971 at Long Thong.  He also reported a 
rocket attack incident at West Tai End, in which a rocket 
landed about 20 feet away.  

In March 1992, the Board denied the claim.  In doing so, the 
Board recognized that the Veteran had been diagnosed with 
PTSD, but found that the diagnosis was based on unverified 
stressors.  It noted that the Veteran served in Vietnam in a 
non-combat capacity, and that it was "unpersuaded" that the 
Veteran was exposed to a stressor.  

In a September 1996 decision, the RO denied reopening the 
Veteran's claim.  While the Veteran filed a notice of 
disagreement with that decision, he did not file a 
substantive appeal.  The Board noted such in a February 1997 
decision that adjudicated other then-pending claims.  

Most recently, in June 2003, the Veteran filed another claim 
to reopen service connection for PTSD.  He submitted VA 
records from 1990 and 1991 showing that he attended PTSD 
groups.  Those records reflect that he had symptoms of PTSD.  

In October 2007, the RO sought to verify the Veteran's 
alleged PTSD stressors.  The Veteran reported two events.  
First, he alleged witnessing a friendly fire incident, and 
second, he alleged witnessing a rocket attack while serving 
near Tay Nign.  Both events reportedly occurred when the 
Veteran was assigned to the 535th Signal Company.  A response 
from the Joint Services Records Research Center (JSSRC) 
confirmed that Tay Nign was subject to frequent sapper 
attacks in 1971.  

Current VA treatment records from June 2003 to present do not 
show treatment for PTSD.   

The Veteran underwent a VA PTSD examination in January 2008.  
Following a review of the Veteran's claims folder and a 
psychiatric examination, the examiner found that the Veteran 
did not meet the criteria for a diagnosis of PTSD.  The 
examiner noted that the Veteran was working full time at a 
job in the VA Memphis travel office and enjoyed working with 
others.  While he had some workplace anger issues, for the 
most part, his relations with other employees were good.  She 
noted that the Veteran had some symptoms of PTSD.  She also 
noted the Veteran's reports that his symptoms had improved 
over the decades since his return from Vietnam.  The 
pertinent diagnosis was anxiety disorder, not otherwise 
specified.  

Upon review of this and other evidence of record, the Board 
finds that new and material evidence has been submitted to 
reopen the claim.  As noted, previously the claim was denied 
due to a lack of verified stressor.  There is now evidence of 
record which appears to confirm the Veteran's allegations of 
being exposed to hostile enemy rocket fire during service.  

Having reopened the claim, the Board will consider the matter 
on the merits.  The Veteran will not be prejudiced by the 
Board action in reconsidering the matter as the RO previously 
reopened and reconsidered the claim on the merits.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Upon review of the evidence of record, the Board finds no 
persuasive evidence that the Veteran has a current disability 
manifested by PTSD.  In this respect, while the Veteran 
identified current treatment through VA, those records show 
no treatment for PTSD or PTSD symptoms.  Similarly, while the 
Veteran underwent a VA examination, the examination did not 
reveal a diagnosis of PTSD.  This examination report 
constitutes the most probative evidence in connection with 
the claim.  The examiner reviewed the Veteran's claims file, 
conceded that he was exposed to the reported stressors, but 
did not show psychiatric symptomatology consistent with a 
diagnosis of PTSD.  

The Board has considered the VA records from 1990 and 1991.  
Those records show, however, treatment for symptoms of PTSD 
and do not include a diagnosis of PTSD.  More critically, 
even if the Board were to accept such as proof of a diagnosed 
disability, the Veteran must have a current disability.  See 
McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a claimant have a current disability 
before service connection may be awarded for that disability 
is also satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication).  The 
Veteran has not been diagnosed with PTSD; as a consequence, 
service connection cannot be granted for a disability that 
does not currently exist.

The VA examination of January 2008 had diagnosed the Veteran 
with an anxiety disorder, not otherwise specified.  As a 
consequence, the Board has considered whether the evidence of 
record would permit service connection for this disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (which held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and other information of record).  After a review of the 
evidence of record, it is found that entitlement to service 
connection for anxiety also has not been established.  The 
service treatment records are completely silent as to any 
mental health complaints, and his separation examination was 
normal.  An anxiety disorder was not diagnosed until the 
January 2008 VA examination.  There was no etiological 
opinion provided; however, given the silence of the service 
treatment records, and given the absence of any anxiety 
disorder for over 30 years following his discharge, it is 
found that no such opinion is needed in order to decide the 
claim in this case.  See 38 C.F.R. § 3.159(c)(4); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).


IV.  Increased Rating Claim  

A.  Degenerative Disc Disease of the Thoracolumbar Spine.

The laws applicable to increased rating claims are as 
follows:  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Id.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection was granted for lumbar strain with 
degenerative disc disease of the thoracolumbar spine by the 
February 2006 rating decision and a disability rating of 10 
percent was assigned.  The RO found that the Veteran had a 
lumbar strain in service and relied upon a June 2005 VA 
examination report that linked a current low back condition 
to service.  The 10 percent disability evaluation was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5243.  Lumbosacral strain with degenerative disc disease is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  See 38 
C.F.R. § 4.71a.

The General Rating Formula provides for a 100 percent 
evaluation for unfavorable ankylosis of the entire spine, a 
50 percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).

It may also be rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months warrants a rating of 10 percent.  Incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months warrants a rating of 
20 percent.  Incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a rating of 30 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Here, the Veteran underwent VA examination in June 2005, May 
2007 and August 2009.  During the June 2005 examination, the 
Veteran reported constant pain but without any radiation into 
the legs.  He used Motrin for the pain.  Physical examination 
revealed flexion from 0 to 70 degrees, extension backward to 
20 degrees, lateral rotation 30 degrees in both directions.  
There was no limitation of joint function during flare-up or 
with repetitive motion.  X-rays revealed minimal disc space 
narrowing at L1-2.  

Review of these results, to include the associated VA 
outpatient treatment records for this time period does not 
reveal evidence showing that the disability meets or 
approximates the criteria for an evaluation in excess of 10 
percent.  Flexion or combined range of motion were not 
limited as contemplated by the 20 percent rating, nor was 
there evidence of muscle spasm or abnormal gait or abnormal 
spinal contour.  Evidence concerning incapacitating episodes 
was not adduced during the examination, nor was such readily 
apparent in the corresponding VA outpatient treatment 
records.  

During the May 2007 examination, the Veteran described low 
back pain with radiation into the lower extremities.  He 
reported missing two weeks of work in the past twelve months 
due to either the low back or his service-connected headache 
disability.  The physical examination, however, revealed 
normal reflexes.  Thoracolumbar motion was from 0 to 80 
degrees, extension to 25 degrees, right and left flexion to 
25 degrees, and right and left rotation to 25 degrees.  
Clearly, these results would not approximate the criteria for 
a 20 percent evaluation.  

In a July 2007 addendum, the examiner reported that the 
Veteran experienced 5-6 incapacitating episodes during the 
past twelve months.  The Board notes, however, that the term 
"incapacitating episodes" requires bed rest prescribed by a 
physician and treatment by a physician.  A simple notation as 
the frequency of incapacitating episodes is insufficient, in 
the Board's opinion, to meet the criteria for a higher 
rating.  Here, the contemporaneous VA outpatient treatment 
records do not record bedrest prescribed and treatment by a 
physician.  Hence, a higher rating on the basis of 
incapacitating episodes is not warranted.  

During the August 2009 VA examination, the Veteran reported 
that his condition was "progressively worse."  He reported 
stiffness, weakness, spasms, and pain.  The pain started in 
the lower back and progressed down to the legs.  Radiating 
pain was described as "sharp."  He reported weekly flare-
ups of pain that would last anywhere from 3-7 days.  Flare-
ups, reportedly, resulted in a 90 percent limitation of 
motion.  Objective testing, however, yielded very different 
findings.  There were no incapacitating episodes.  There were 
no abnormal spinal curvatures, objective abnormalities of the 
spine, or muscle spasm.  A detailed sensory examination was 
normal.  Flexion was from 0 to 90 degrees, extension, lateral 
flexion and rotation were each to 30 degrees.  There was no 
objective evidence of pain on motion.  

Here, the Board finds that the objective clinical findings 
are more reliable than the lay assertions from the Veteran.  
The objective findings do not include results comparable to a 
20 percent or greater evaluation.  Again, range of motion was 
essentially full, and no neurological deficits were found.  

Given this, and other evidence of record, to include 
consideration of the Veteran's lay testimony, the Board finds 
that the preponderance of the evidence is against the claim.  
As such, for the entire period on appeal, the Board finds 
that an initial rating in excess of 10 percent is not 
warranted.  

B.  Extra-Schedular Consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's back 
conditions with the established criteria found in the rating 
schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disability.  Moreover, although he testified that his 
disabilities affect the execution of his occupational duties, 
and that he had missed some time from work, there is no 
indication that the Veteran's disability causes impairment 
with employment over and above that which is already 
contemplated in the assigned schedular ratings, including the 
regulation of activities.  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, referral 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

Service connection for sleep apnea is denied.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted. 

Service connection for PTSD is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for hepatitis B is denied.  

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with degenerative disc disease of the 
thoracolumbar spine is denied.  


REMAND

With respect to the residuals of a head injury, the Board 
finds that there has been a change in the law that 
potentially will benefit the Veteran.  In this respect, the 
Board notes that the regulations concerning the evaluation of 
traumatic brain injury were recently amended.  See 73 Fed. 
Reg. 54693 (September 23, 2008).  Those materials discuss a 
common definition of a traumatic brain injury (TBI) as being:  

A traumatically-induced structural injury and/or 
physiological disruption of brain function as a result of an 
external force that is indicated by new onset or worsening of 
at least one of the following clinical signs, immediately 
following the event:

1.  Any period of loss of or a decreased level of 
consciousness; 
2.  Any loss of memory for events immediately 
before or after the injury; 
3.  Any alteration in mental state at the time of 
the injury (confusion, disorientation, slowed 
thinking, etc.);
4.  Neurological deficits (weakness, loss of 
balance, change in vision, praxis, paresis/plegia, 
sensory loss, aphasia, etc.) that may or may not be 
transient; 
5.  Intracranial lesion.

Id.  

The revised diagnostic criteria are found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  The relevant rating criteria 
allow for evaluations (to include separate evaluations) based 
on cognitive, emotional/behavioral, and physical dysfunction.  

Here, the Veteran alleges that the initial head injury in 
service resulted in loss of consciousness.  The 
contemporaneous service treatment records, however, do not 
show loss of consciousness.  They do reveal possible 
neurological deficits, primarily manifested by headaches.  
Hence, the initial injury has at least one of the clinical 
signs meeting the common definition of TBI.  Given such, the 
Board finds that a VA examination is warranted wherein any 
and all residuals of TBI should be evaluated.  The Board 
notes, however, that while the revised rating criteria may 
provide for more accurate clinical findings regarding the 
residuals of a head injury, the revised rating criteria may 
not be effective prior to October 23, 2008.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, Note 5.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Prior to affording the Veteran an additional examination, the  
RO should contact him and associate with the Veteran's claims 
file any outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

The Board regrets that this action will result in additional 
delay in the adjudication of the long standing claims.  
Nevertheless, while there is sufficient evidence to rate the 
Veteran's laceration scar and headache disability, additional 
evidence adduced could clarify the nature and severity of the 
service-connected disabilities.  In addition, the Court has 
cautioned that piecemeal review should be avoided.  Gurley v. 
Nicholson, 20 Vet. App. 573, 574 (2007).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should contact the Veteran in 
order to request that he identify any 
additional healthcare providers who have 
recently treated him for his residuals of 
a head injury, to include scar laceration 
to the head, headaches, and dizziness, and 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

Regardless of the Veteran's response, the 
RO should obtain all outstanding VA 
outpatient treatment records dated since 
the issuance of the most recent 
supplemental statement of the case and 
associate them with the claims file.  

2.  Afford the Veteran a VA TBI 
examination to determine the current level 
of impairment due to the service-connected 
laceration scar to the head, headache 
disorder manifested by migraine headaches 
and muscle tension headaches, and 
dizziness, as well as  any residuals of 
the traumatic brain injury sustained in 
1971.  

In evaluating the Veteran, the examiner 
should consider the three main areas of 
dysfunction listed in the revised rating 
criteria (see 38 C.F.R. § 4.124a  
(effective October 23, 2008)) that may 
have resulted from the Veteran's traumatic 
brain injury: cognitive, 
emotional/behavioral, and physical.  If 
deemed necessary, additional evaluation in 
one or more of these areas of dysfunction 
should be obtained in order that there may 
be a complete picture of the Veteran's 
residuals of a traumatic brain injury 
including scar, headaches, and dizziness.  

The claims folder should be made available 
to the examiner.

3.  After the development requested has 
been completed, re-adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


